Title: To James Madison from James Simpson, 14 May 1803
From: Simpson, James
To: Madison, James


					
						No. 56.
						Sir
						Tangier 14th. May 1803.
					
					I had the honour of addressing No. 55 to you on the 28th. March forwarded (original & duplicate) by way of Gibraltar and Lisbon.  I have not since been honoured with any commands from you.  Rear Admiral Cederstrom anchored in this Bay on the 19th. Ulto. for the purpose of Investing Mr. Wyk with the Order of Wasa, which having done he sailed the following day on his return to Sweden, his Squadron having all passed the Straits before him.  His Majesty having returned to Meguinez Our Governor Alcayde Hashash and the Swedish Consul have been with him there; the latter returned to this place yesterday after having accommodated the differences had arisen between this Country and Sweden, by stipulating the sum in money to paid the Emperour annualy.  I do not yet know how much it is, but Sir Peter assures me Muley Soliman is very desirous of bringing as many of the Christian Powers to similar terms as he can.  Our Governour is at present in high favour with his Master, and I know this is a favourite system of his: he is not yet returned to Tangier having stopt two days Journey from hence to enter upon the Government of a Neighbouring Province, the command of which the Emperour has also committed to his care.
					I am persuaded at his return he will not fail of enquiring after the Gun Carriages, and I confess I shall be at a loss how to account satisfactorily for their delay.
					Sidy Mohammed Selawy has been relieved from his late appointment at Fez, and is again with His Majesty.
					A few weeks ago some Masts and Spars were sent from hence for the Ships at Sallé.  As the Emperour is returned to this part of the Country and the season advanced, it is expected we shall soon see them set about equiping their Cruizers for Sea,  hitherto that busyness continues to go on but slowly.
					John Brodie late of the Schooner Betsey mentioned in No. 55 has been sent home by Mr. Gwyn in a vessel for Salem,  on the 30th. Ulto. that Gentleman had not yet been able to get any tidings of Thomas Lewis belonged to same Vessel.
					On the 13h. January last I advised Captain Campbell of the Adams that I had observed some breakers in the offing of this Bay, where such are only seen in very bad Weather; a small Vessel has lately been sent by the Court of Spain to examine the Rocks, which occasions them, but she did not prove sufficient for ascertaining every point with precision; however their bearings I took of East North East from the American Flag Staff, and distance of rather better than two Miles from Cape Malabar (Eastern point of Tangier Bay) nearly West North West, was found pretty correct.  Those Rocks have never been laid down in any Chart, but as by this late survey it is found there cannot be more than four fathoms on the Eastern end of them at low Water new & full Moon, they are certainly so dangerous as to induce the Spaniards to investigate them farther, and with the Emperours permission.  In the mean time I have conceived it proper to lay these circumstances before you.  Another six Months having gone over, beyond the period mentioned to you in my 31st. January counted with regard to my Sallary, I have drawn a Bill of £225 Stg on Messrs. Bird Savage & Bird as One thousand dollars; in hopes however that I shall ’ere long have the happyness to receive from you the so much wished for Instructions on that head, to enable me to avail of the Credit lodged with them to a greater extent.  The Exchange at Gibraltar on London having been at the time of my passing that Bill below par, the difference on it in favour of Government will be abated from the next I may draw.  I have the honour to be with great Respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
